MANDATE

THE STATE OF TEXAS

TO THE 198TH JUDICIAL DISTRICT COURT OF BANDERA COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on August 12, 2015, the cause upon appeal to
revise or reverse your judgment between

John M. Donohue, Appellant

V.

Bandera County Sheriff’s Department; Daniel R. Butts, Sheriff; J.J. Martinez, Deputy; John Doe #1, John Doe
#2; John Doe #3, Individually, Jointly, Severally, and In Their Official Capacity,, Appellee

No. 04-14-00675-CV and Tr. Ct. No. CV-14-0000239

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on October 21, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00675-CV

                                            John M. Donohue

                                                    v.

  Bandera County Sheriff’s Department; Daniel R. Butts, Sheriff; J.J. Martinez, Deputy; John
   Doe #1, John Doe #2; John Doe #3, Individually, Jointly, Severally, and In Their Official
                                        Capacity,

      (NO. CV-14-0000239 IN 198TH JUDICIAL DISTRICT COURT OF BANDERA COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
MOTION FEE                         $10.00    E-PAID        MICHAEL SHAUNESSY
REPORTER'S RECORD                  $90.00    INDIGENT
CLERK'S RECORD                     $65.00    PAID          NONE


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this October 21, 2015.

                                                         KEITH E. HOTTLE, CLERK



                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853